Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	JP 2017-110039 cited in the information disclosure statement of 6 August 2020 has been considered with respect to the provided English translation. KR 2017-78553 cited in the information disclosure statement of 6 August 2020 has been considered with respect to the provided English abstract. KR 10-2017-49452 cited in the information disclosure statement of 6 August 2020 has been considered with respect to the formulas in the reference. It is noted that the provided English abstract for KR 10-2017-49452 is illegible. 
Oath/Declaration
	Applicants need to provide a properly executed inventors oath or declaration as indicated in the letter mailed 14 August 2020.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/833,304, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The perovskite taught in the provisional application does not contain both A and A’, where A is Rb and/or Cs and A’ is an organic material derived from an organic ligand, an ammonium salt and a combination of a ligand and an ammonium salt in the claimed ratio or x:3+α-x, where 1<x<3 and -1<α<1. While the last full paragraph on page 9 of the provisional application teaches that A in a perovskite having the formula ABX or ABB’X can be a mixture of the inorganic materials of Cs or Rb and the organic materials MA, HA, OA, FA or BA, the provisional application is silent as to the ratio of inorganic to organic material in this suggested perovskite.   
The claimed subject matter has the effective filing date of 6 August 2020.
Drawings
The drawings are objected to because the formula for the organic material precursor in figure 1 is incorrect. It should be written as so that it is clear that it is an ammonium ion. For example, if this precursor is diisopropylammonium iodide, the correct formula would be (C3H7)2NH2I.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities:
The disclosed process does not teach the addition of a precursor for E nor that the precursor for at least one of A, A’ and D must be a chloride, bromide, iodide or a mixture thereof so that the produced nanocrystal contains E. 
The formula for the organic material precursor in examples 1 and 2 is incorrect. It should be written as so that it is clear that it is an ammonium ion. For example, if this precursor is diisopropylammonium iodide, the correct formula would be (C3H7)2NH2I. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed process is indefinite since the claimed process does not teach the addition of a precursor for E nor is there a teachings that the precursor for at least one of A, A’ and D must be a chloride, bromide, iodide or a mixture thereof so that the produced nanocrystal contains E. 
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There is no teaching or suggestion in he cited art of record of a semiconductor nanoparticles having Chemical Formula 1 and having a FWHM of an emission wavelength spectrum of about 30 nm or less. While the art does teach semiconductor nanoparticles having the formula (A,M)3B2Xp, where B can be Sb, Bi or a mixture thereof, A is at least alkali metal, X is at least one of Cl, Br and I and M is an organic material derived from an organic ligand, an ammonium salt and a combination of a ligand and an ammonium salt, as shown by US 20,329,484 and US 2018/0355244; the cited art of record does not suggest that these nanoparticles can have a FWHM of an emission wavelength spectrum of about 30 nm or less.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/30/21